EXHIBIT 10.2 

 
AMENDMENT NO. 1
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT




This Amendment No. 1 to Second Amended and Restated Credit Agreement
(this "Amendment") is entered into this 7th day of May, 2014, by and among
Perficient, Inc., a Delaware corporation ("Borrower"), the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (as defined below) ("Lenders") and Silicon Valley Bank, as Lead
Arranger, Book Manager, Swingline Lender, and as Administrative Agent for the
Lenders ("Administrative Agent").  Capitalized terms used herein without
definition shall have the same meanings given them in the Credit Agreement (as
defined below).
Recitals
A.            Whereas, Borrower, Lenders and Administrative Agent have entered
into that certain Second Amended and Restated Credit Agreement, dated as of July
31, 2013 (as may be further amended, restated, or otherwise modified, the
"Credit Agreement"), pursuant to which Lenders agreed to extend certain credit
facilities to Borrower;
B.            Whereas, Borrower has informed Lenders and Administrative Agent
that it desires to increase the Revolving Commitment by $15,000,000 pursuant to
Section 2.21 of the Credit Agreement; and
C.            Whereas, Lenders and Administrative Agent have agreed to make the
increase available, but only to the extent, in accordance with the terms,
subject to the conditions and in reliance upon the representations and
warranties set forth below.
            Now, Therefore, in consideration of the foregoing  recitals and
other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, and intending to be legally bound, the parties hereto agree
as follows:
Agreement
  1.                  Amendment to Credit Agreement. Schedule 1.1(a)
(Commitments) to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule 1.1(a) attached hereto.
 
  2.                  Fee.  Borrower agrees to pay to Administrative Agent, for
the account of Lenders pro rata according to their Revolving Commitments, an
upfront fee of $45,000, which is equal to 0.30% of the $15,000,000 Increase, and
is due and payable in full on the Increase Effective Date.  On the Increase
Effective Date, the good faith nonrefundable deposit previously received from
Borrower shall be applied to such upfront fee.
 
1

--------------------------------------------------------------------------------

  3.                  Limitation of Amendment.
 
3.1  The amendments set forth in Section 1 above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed (a) to be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Documents, (b) to be
a consent to any future amendment or modification or waiver to any instrument or
agreement the execution and delivery of which is consented to hereby, or to any
waiver of any of the provisions thereof, or (c) otherwise prejudice any right or
remedy which Lenders and Administrative Agent may now have or may have in the
future under or in connection with any Loan Document.
 
3.2  This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Credit Agreement and other Loan Documents,
except as herein amended, are hereby ratified and confirmed and shall remain in
full force and effect.
 
  4.                 Representations and Warranties.  To induce Lenders and
Administrative Agent to enter into this Amendment, Borrower hereby represents
and warrants to Lenders and Administrative Agent as follows:
 
4.1  Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true, accurate and complete as of such date), and (b) no Event of Default has
occurred and is continuing;
 
4.2  Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Credit Agreement, as amended by this
Amendment;
 
4.3  The organizational documents of Borrower delivered to Lenders and
Administrative Agent on the Closing Date pursuant to Section 5.1(d) remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;
 
4.4  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;
 
4.5  The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Credit Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made;
 
4.6  This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights; and
2

--------------------------------------------------------------------------------

 
4.7  As of the date hereof, it has no defenses against the obligations to pay
any amounts under the Obligations.  Borrower acknowledges that Lenders and
Administrative Agent have acted in good faith and have conducted in a
commercially reasonable manner each of their relationships with Borrower in
connection with this Amendment and in connection with the Loan Documents.
 
Borrower understands and acknowledges that Lenders and Administrative Agent are
entering into this Amendment in reliance upon, and in partial consideration for,
the above representations and warranties, and agrees that such reliance is
reasonable and appropriate.
  5.                  Effectiveness.  This Amendment shall be deemed effective
upon the satisfaction of the following conditions precedent, such date being the
"Increase Effective Date":
5.1  Amendment to Credit Agreement.  Each Loan Party and Administrative Agent
shall have duly executed and delivered this Amendment to Administrative Agent.
5.2  Expenses.  Borrower shall have paid all expenses (including all reasonable
attorneys' fees and reasonable expenses), as described in Section 10.5 of the
Credit Agreement, incurred and invoiced through the date of this Amendment.
     6.              Funding of Increase.  Notwithstanding anything to the
contrary contained in Section 2.2 of the Credit Agreement, the initial advance
of all or any portion of the Increase, whether an ABR Loan or a Eurodollar Loan,
shall be made five (5) Business Days following Administrative Agent's receipt of
an irrevocable Notice of Funding, which may be given to the Administrative Agent
prior to the Increase Effective Date with an appropriate funding indemnity in
favor of Administrative Agent.  Such initial advance is an extension of credit
subject to Section 5.2 of the Credit Agreement.
     7.        Integration.  This Amendment and any documents executed in
connection herewith or pursuant hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written, with
respect thereto and no extrinsic evidence whatsoever may be introduced in any
judicial or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by
Administrative Agent with respect to each Loan Party shall remain in full force
and effect.
3

--------------------------------------------------------------------------------

     8.        Counterparts.  This Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument.  All counterparts shall be deemed an original of this Amendment.
     9.        Governing Law; Venue.  THIS AMENDMENT SHALL BE GOVERNED BY AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.  Each party hereto hereby irrevocably and unconditionally submits to
the exclusive jurisdiction of the State and Federal courts in Santa Clara
County, California.
[Signature page follows.]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the day and year first above
written.
BORROWER
PERFICIENT, INC.
By: /s/ Paul E, Martin ______________
Name: Paul E, Martin                           
Title: CFO                                            


GUARANTORS
BOLDTECH INTERNATIONAL, LLC

 
                                                                                                By: 
Perficient, Inc.
Its:  Sole Member


By: /s/ Paul E, Martin                                    
Name: Paul E. Martin                                                           
                                                                                                                                           
    Title: CFO                                                                       




                                                                                               
TRITEK SOLUTIONS, INC.
 
                                                                                               
By:  /s/ Paul E. Martin                         
                                                                                               
Name:   Paul E. Martin                                               
                                                                                               
Title: CFO                                                     


FORWARDTHINK GROUP INC.


                                                                                                
By: /s/ Paul E. Martin                                     
                                                                                                 Name:
Paul E. Martin                                                
                                                                                                
Title: CFO                                                 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the day and year first above
written.
ADMINISTRATIVE AGENT:
SILICON VALLEY BANK


By: /s/ Jennie T. Bartlett                   
Name: Jennie T. Bartlett                            
Title: Vice President                                

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the day and year first above
written.
LENDER:


SILICON VALLEY BANK
as Issuing Lender and as a Lender
By: /s/ Jennie T. Bartlett                   
Name: Jennie T. Bartlett                           
Title: Vice President                                

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the day and year first above
written.
LENDER:
BANK OF AMERICA, N.A.,
as a Lender


By: /s/ Andrew L. Massaro             
Name: Andrew L. Massaro                      
Title: Assistant Vice President             

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
Second Amended and Restated Credit Agreement to be duly executed and delivered
by their proper and duly authorized officers as of the day and year first above
written.
LENDER:
U.S. BANK, N.A.,
as a Lender
By: /s/ Jacquelyn S. Rocchio             
Name: Jacquelyn S. Rocchio                    
Title: Senior Vice President                    

--------------------------------------------------------------------------------

SCHEDULE 1.1A
COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES
REVOLVING COMMITMENTS
Lender
 
Revolving Commitment
   
Revolving Percentage
 
Silicon Valley Bank
 
$
36,000,000
     
40
%
Bank of America, N.A.
 
$
27,000,000
     
30
%
U.S. Bank, N.A.
 
$
27,000,000
     
30
%



L/C COMMITMENT
Lender
 
L/C Commitment
   
L/C Percentage
 
Silicon Valley Bank
 
$
5,000,000
     
100
%



SWINGLINE COMMITMENT
Lender
 
Swingline Commitment
   
Swingline Percentage
 
Silicon Valley Bank
 
$
10,000,000
     
100
%


